DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 9 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. LU teaches an L-shaped configuration of the touch electrodes 1720 and conductors run through via holes 1721. As mentioned in Applicant’s Arguments, LU does not explicitly teach an oxidation resistant material formed on top of the electrode and of a same material as that of the conductors running in the via holes. JEON is introduced to show depositing an oxidation resistant metal on top of an electrode. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not explicitly state that the conductive pillar itself is L-shaped with a first and second surface, and instead states that an oxidation resistant film 207A may be formed of the same materials and applied to the top of the electrode. P[0056]-P[0057] (as published) and Fig. 2A-2B show an “L-shaped” structure, however the structure consists of conductive pillar 205 (which is only a straight line) and a conductive member 207 consisting of an oxidation resistant film 207A and a metal film 207B (another straight line). The two structures connected together form an L shaped structure, however, the conductive pillar itself is not L-shaped. This is relevant as Lu shows two structures (electrode + pillar) both of metallic materials put together to form an L-shaped structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-11 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU et al (2017/0045984) (herein “LU”) in view of JEON et al (2016/0349134) (herein “JEON”) and further in view of GU et al (2015/0162387) (herein “GU”).	In regards to claim 9, LU teaches a display panel, comprising; a display substrate comprising (See; p[0061], p[0068] for OLED display): a first base substrate (See; Fig. 2b base substrate 110); a first electrode (See; Fig. 2b for a touch electrode 1720); a signal line (See; Fig. 2b for touch electrode leads 1900); an organic layer that are stacked on the first base substrate vertically (See; Fig. 2b and p[0066] for a planarizing layer 140 which may be an formed of an organic insulating material); and a conductive pillar penetrates the organic layer and electrically connects to the signal line (See; Fig. 2b and p[0086] for via holes 1721 connecting the touch electrodes and the touch electrode leads), the conductive pillar is L shaped and has a second surface perpendicular to the first base substrate (See; Fig. 2b where the touch electrode 1720 and metal running through via holes 1721 form an L-shaped structure) and the conductive pillar contacts the first electrode at the second surface to connect the first electrode to the signal line (See; Fig. 2b and p[0086] for via holes 1721 connecting the touch electrodes and the touch electrode leads). LU fails to explicitly teach the conductive pillar having a first surface parallel to the first base substrate and the conductive pillar contacts the first electrode at the first surface. 	However, JEON teaches applying an oxidation resistance metal on top of a touch electrode 300 See; p[0045]). Thus when a metallic oxidation resistant metal is applied to the top of LU’s touch electrode 1720 an “L shaped” conductive pillar will be realized that touches two surfaces of the touch electrode 1720. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LU’s touch electrodes to include a metallic oxidation resistant metal layer so as to prevent oxidation of the electrode and increase conductivity of the electrode (See; p[0045]).  LU further fails to explicitly teach a second base substrate formed at a side of the first electrode away from the first base substrate, having a conductive pillar formed thereon. The Examiner contends that it would have been obvious that LU would have a second base substrate acting as a protecting cover plate to protect electrodes 1720 from direct contact with a user. For the sake of compact prosecution a new reference in GU is included to show a second substrate.	However, GU teaches a first base substrate (See; Fig. 1 for array substrate 20); a first electrode (See; Figs. 1, 2 and p[0020] for driving lines RW1/RW2 which include multiple driving electrodes Tx and Rx); a signal line (See; Fig. 1 for signal pins 28); and a conductive pillar connects to the signal line (See; Fig. 1 for conductive structure 11); a second base substrate formed at a side of the first electrode away from the first base substrate, having a conductive pillar formed thereon (See; Figs. 1 and 10 for cover plate 10 having the conductive structure formed thereon). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LU to have a cover plate such as shown by GU so as to protect the electronics from being damaged from direct touch or moisture. 	In regards to claim 10, GU teaches wherein the second base substrate serves as a package cover plate of the display panel (See; Fig. 1)	In regards to claim 11, LU teaches a display apparatus, comprising the display panel according to claim 10 (See; Fig. 2b). Further GU teaches a display apparatus, comprising the display panel according See; Fig. 1).	In regards to claim 22, LU fails to explicitly teach wherein the conductive pillar has opposite end faces, and a length L of a cross section of the conductive pillar which is parallel to the end faces in a width direction of the signal line is equal to a width of the signal line. However, LU implicitly teaches wherein the conductive pillar has opposite end faces, and a length L of a cross section of the conductive pillar which is parallel to the end faces in a width direction of the signal line is equal to a width of the signal line (See; Fig. 2b where the conductive pillar 1721 has various lengths based on where one wants to take a cross section since it starts wide and decreases in size towards the signal line. The signal line 1900’s width appears to be equal to a width of the conductive pillar in its mid-range). 	Further since the disclosure offers no criticality and no unexpected results from having these dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use equal lengths above as a mere design choice based on the specific device that it will be used for
	In regards to claim 23, LU fails to explicitly teach wherein a length L of the cross section of the conductive pillar in a width direction of the signal line is equal to a width of the signal line. However, LU implicitly teaches wherein a length L of the cross section of the conductive pillar in a width direction of the signal line is equal to a width of the signal line (See; Fig. 2b where the conductive pillar 1721 has various lengths based on where one wants to take a cross section since it starts wide and decreases in size towards the signal line. The signal line 1900’s width appears to be equal to a width of the conductive pillar in its mid-range). 	Further since the disclosure offers no criticality and no unexpected results from having these dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in See; p[0061] for OLED) which further comprises an anode disposed in the same layer as the signal line and electrically insulated from the signal line (See; p[0055], p[0081] and Fig. 2B where source and drain electrodes 127, 128 are located in the same area as the touch leads and insulated from them), the first electrode is a cathode which serves as a touch electrode and the signal line serves as a touch signal line (See; Fig. 2B and p[0123] where the cathode electrodes are touch electrodes and the touch electrode leads are touch signal lines corresponding to the touch electrodes. Further the array can be self capacitive where it is well known that one end of the touch electrodes would be a cathode and the other an anode for self capacitive sensing).	In regards to claim 25, LU teaches wherein material of the conductive pillar comprises Indium Tin Oxide (ITO) (See; p[0066]-p[0067] for a transparent conducting material such as indium tin oxide which may be used in the VIAs to connect the touch electrodes and leads. It is further well known in the art at the time of the invention that ITO is a commonly used conductor in the art for touch electrodes).	In regards to claim 26, LU teaches a conductive member located on a surface of the first electrode which is away from the organic layer (See; Fig. 4 for touch electrode 1720 which is inherently comprised of a conductive member on its top surface (away from the organic insulator) for detecting a user touch.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU et al (2017/0045984) (herein “LU”) in view of GU et al (2015/0162387) (herein “GU”) and further in view of CHEN et al (2017/0222059) (herein “CHEN”).	In regards to claim 2, LU fails to explicitly teach wherein the conductive pillar has opposite end faces, and a cross section of the conductive pillar which is parallel to the end faces is rectangular or square (LU is silent to the particular shape of the cross section of the conductive pillar).	However, CHEN teaches wherein the conductive pillar has opposite end faces, and a cross section of the conductive pillar which is parallel to the end faces is rectangular or square (See; Fig. 5 for a cross section of the conductive through holes being square).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for LU’s conductive pillars to have square cross sections as a mere design choice based on the specific device that it will be used for.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU et al (2017/0045984) (herein “LU”) in view of GU et al (2015/0162387) (herein “GU”) and further in view of YOSHINARI et al (2017/0349998) (herein “YOSHINARI”).	In regards to claim 8, LU fails to explicitly teach wherein the conductive member comprises an oxidation resistant film and a metal film. 	However, YOSHINARI teaches a touch electrode wherein the conductive member comprises an oxidation resistant film and a metal film (See; Figs. 1, 7 and p[0002], p[0056] for a conductive laminate used for forming electrodes for a touch sensor having a copper layer 14 which is resistant to oxidation and a metal copper oxynitride layer 13).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627